THE THIRTEENTH COURT OF APPEALS

                                        13-15-00144-CV


         Kerry Hinkle, a/k/a Kerry L. Hinkle and Gail Hinkle, a/k/a Gail C. Hinkle
                                             v.
                                  Flagstar Bank, F.S.B.


                                       On Appeal from the
                           45th District Court of Bexar County, Texas
                                 Trial Cause No. 2014CI09658


                                         JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be DISMISSED. The Court orders the appeal

DISMISSED in accordance with its opinion.           Each party shall bear their own costs

relating to this appeal.

       We further order this decision certified below for observance.

June 11, 2015